The Court of Appeals, in disposing of the case, without stating the facts in its opinion, applied the doctrine of error without injury to the questions which the petitioner seeks to review by certiorari. It is settled that, in the absence of a full statement of the facts in the opinion, this court will not review the Court of Appeals, where it has applied the doctrine of error without injury. Campbell v. State, 216 Ala. 295,112 So. 902.
Writ denied.
ANDERSON, C. J., and SAYRE, THOMAS, and BROWN, JJ., concur.